In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00051-CV



           VERNON STOKER, SR., Appellant

                           V.

      CHEROKEE WATER COMPANY, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
               Trial Court No. 2009-474




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Vernon Stoker, Sr., appellant, has filed a motion to dismiss his pending appeal in this

matter pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 42.1(a)(1). The motion is signed by the appellant, who is representing himself.

       We grant the appellant’s motion and dismiss the appeal.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       January 14, 2013
Date Decided:         January 15, 2013




                                                2